DETAILED ACTION
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature(s) “a secondary battery” recited in claim 1 must be shown or the feature(s) canceled from the claim(s). If it is important to claim a feature as being new and novel, it is also important to show the feature. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
The abstract of the disclosure is objected to because it appears to have failed to reflect the disclosed invention.  Going forwards with examination, the abstract is interpreted to be (Note that in applicant’s response, where a change is requested in the abstract, a separate page of the abstract containing the change will be needed):
--A cylindrical battery comprising a lithium secondary battery and having a pressure sensor for measuring an internal pressure of [[a]] the secondary battery, the cylindrical battery as a whole includes: an electrode assembly including a cathode plate, an anode plate, and a separator electrically insulating the cathode plate and the anode plate from each other; the pressure sensor positioned on one side of the electrode assembly and embedded in the cylindrical battery; and a top cap positioned on the other side of the electrode assembly, wherein the pressure sensor has an insulating property.--
Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because:
The paragraph from Page 4, line 20 – Page 5, line 4 appears to have failed to accurately describe the disclosed invention.  Going forward with examination, the paragraph is interpreted to be (Note that in applicant’s response, where a change is requested in the specification, an entire paragraph of the specification containing the change will be needed):
--An exemplary embodiment of the present invention provides a cylindrical battery comprising a secondary lithium battery comprising an electrode assembly.  The cylindrical battery [[having]] has a pressure sensor for measuring an internal pressure of [[a]] the secondary battery, the cylindrical battery as a whole including: an electrode assembly including a cathode plate, an anode plate, and a separator electrically insulating the cathode plate and the anode plate from each other; the pressure sensor positioned on one side of the electrode assembly and embedded in the cylindrical battery; and a top cap positioned on the other side of the electrode assembly, wherein the pressure sensor has an insulating property.--

The paragraph from Page 10, lines 6-13 also appears to have failed to accurately describe the disclosed invention.  Going forward with examination, the paragraph is interpreted to be:
--As illustrated in FIG. 2, a cylindrical battery 10 according to an exemplary embodiment of the present invention, which is a cylindrical battery 10 comprising a secondary lithium battery comprising an electrode assembly 200.  The cylindrical battery 10 [[including]] includes a pressure sensor 100 for measuring an internal pressure of [[a]] the secondary battery, the cylindrical battery 10 as a whole includes the pressure sensor 100 embedded in the cylindrical battery 10, [[an]] the secondary lithium battery comprising the electrode assembly 200 coupled to the pressure sensor 100, and a top cap 300 disposed on an upper side of the electrode assembly 200, and the pressure sensor 100 according to the present invention includes a component formed of an insulating material.--

The paragraph from Page 11, lines 8-11 also appears to have failed to accurately describe the disclosed invention.  Going forward with examination, the paragraph is interpreted to be (Notre the paragraphs following this paragraph mention “the secondary battery.”  However, there appears lacking proper antecedent basis for “the secondary battery” thus making the specification is unclear if not corrected):
--FIG. 4 is a view illustrating a cylindrical battery 10 comprising a secondary lithium battery comprising an electrode assembly 200 and having a reversible pressure sensor 110 according to an exemplary embodiment of the present invention.  In detail, FIG. 4 is a view illustrating a form of a cylindrical battery 10 including a reversible pressure sensor unit [[100]] 110.--

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are between the recited “cylindrical battery” and the recited “secondary battery.”  
Based on the examiner’s understanding of the specification, going forwards with examination, the claim is interpreted to be:
--A cylindrical battery comprising a lithium secondary battery and having a pressure sensor for measuring an internal pressure of [[a]] the secondary battery, the cylindrical battery as a whole comprising: 
an electrode assembly including a cathode plate, an anode plate, and a separator electrically insulating the cathode plate and the anode plate from each other; 
wherein the pressure sensor is positioned on one side of the electrode assembly and embedded in the cylindrical battery; and 
a top cap positioned on an opposite side of the electrode assembly, wherein the pressure sensor has an insulating property.--

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 107946682 A) in view of Toda et al. (US 2015/0253935 A1).  This Office action provides a machine translation of Cheng.
1. 	Cheng teaches a cylindrical battery (including a cylindrical shell 4, a top cap 3, and a base 2) comprising a lithium secondary battery (1) and having a pressure sensor (7) for measuring an internal pressure of the secondary battery (1), the cylindrical battery as a whole comprising (Abstract; Figs. 3, 4, reproduced below):
an electrode assembly (1) including a cathode plate, an anode plate, and a separator electrically insulating the cathode plate and the anode plate from each other (all of which are well known to be parts of a common lithium secondary battery.  For example, Cheng translation page 3, middle paragraph: “…the electric core of the lithium battery 1, composed of a positive electrode plate, isolation film and negative electrode plate, and a separator-layer overlapped winding”); 
wherein the pressure sensor (7) is positioned on one side (bottom side) of the electrode assembly (1) and embedded in the cylindrical battery 4 (with a PCB 5, as shown in figs. 3, 4); and 
a top cap (3) positioned on an opposite side (top side) of the electrode assembly (1).

    PNG
    media_image1.png
    812
    559
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    452
    806
    media_image2.png
    Greyscale

Cheng is silent about:  wherein the pressure sensor (7) has an insulating property.
However, as apparent from Cheng figs. 3 and 4, it appears that the pressure sensor (7) must have an insulating property to prevent electrically shorting out the electrode assembly (1).  Furthermore, Toda teaches a pressure sensor (102) having an insulating property.  The pressure sensor (102), for example, may be an insulating  piezoelectric sheet/film/plate (102) having electrodes (103, 104) insulated by an insulating flexible glass layer (101) for measuring a pressure above the insulating flexible glass layer 101 (Fig. 1, reproduced below; Par. 0030).

    PNG
    media_image3.png
    584
    639
    media_image3.png
    Greyscale

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to know that Cheng pressure sensor (7) must have an insulating property to prevent electrically shorting out the electrode assembly (1).  Furthermore, it would have been obvious to apply Toda teaching to Cheng pressure sensor (7) by having the pressure sensor (7) be an insulating piezoelectric sheet/film/plate having an insulating property.  The pressure sensor (7), for example, may be an insulating  piezoelectric sheet/film/plate (102) having electrodes (103, 104) insulated by an insulating flexible glass layer for measuring the internal pressure of the secondary battery (1) above the insulating flexible glass layer.
	2. 	Cheng as modified teaches the cylindrical battery of claim 1, wherein the pressure sensor (7) includes at least one of a non-reversible pressure sensor unit or a reversible pressure sensor unit 7 (The pressure sensor 7 appears to be able to measure a pressure without being damaged when the internal pressure is equal to or larger than a threshold pressure).

3. 	Cheng as modified teaches the cylindrical battery of claim 2, wherein a part of the reversible pressure sensor unit (7) in contact with the electrode assembly (1) comprises an insulating material (being the insulating flexible glass layer for example, as discussed above in claim 1).

4.	Cheng as modified teaches the cylindrical battery of claim 2, wherein the reversible pressure sensor unit comprises a piezoelectric element (as discussed above in claim 1).

5. 	Cheng as modified teaches the cylindrical battery of claim 2, wherein the reversible pressure sensor unit (7) comprises a wireless sensor (having a wireless data transmitter 9, shown in Cheng fig. 3; Cheng translation page 5).

6. 	Cheng as modified teaches the cylindrical battery of claim 2, wherein the non-reversible pressure sensor unit is formed of comprises a ceramic material (Note that claim 3 is irrelevant because it fails to add further limitation to claim 2, which may not require a non-reversible sensor unit.  Cheng meets both claims 2 and 6 by teaching the reversible senor unit 7 being one of the recited embodiments presented in the Markush claim 2.  A non-reversible sensor unit 7 is considered to be an embodiment/species non-elected by original presentation).

7 (essentially equivalent to claim 1).	Cheng as modified teaches a method for measuring an internal pressure of a cylindrical battery (including a cylindrical shell 4, a top cap 3, and a base 2), comprising:
raising the internal pressure of the cylindrical battery rises in by charging and discharging of the cylindrical battery (inherently when a lithium secondary battery 1 in the cylindrical battery is used, charged and discharged; Cheng translation page 2), wherein the cylindrical battery includes an electrode assembly (1) having a cathode plate, an anode plate, and a separator, where the separator electrically insulates the cathode plate and the anode plate from each other (all of which are well known to be parts of a common lithium secondary battery.  For example, Cheng translation page 3, middle paragraph: “…the electric core of the lithium battery 1, composed of a positive electrode plate, isolation film and negative electrode plate, and a separator-layer overlapped winding”); and
measuring an increase in the internal pressure of the cylindrical battery due to the charging and discharging of the cylindrical battery by a pressure sensor (7) embedded in the cylindrical battery and having an insulating property (as discussed above in claim 1).

8 (essentially equivalent to claim 1). 	Cheng as modified teaches the method for measuring an internal pressure of a cylindrical battery of claim 7, wherein:
the cylindrical battery further includes a top cap (3); and
the pressure sensor (7) is disposed on an opposite side to the top cap (3) with respect to the electrode assembly 1 (as seen in fig. 3).

9 (essentially equivalent to claim 2).	Cheng as modified teaches the method for measuring an internal pressure of a cylindrical battery of claim 7, wherein the pressure sensor (7) includes at least one of a non-reversible pressure sensor unit or a reversible pressure sensor unit 7 (as discussed above in claim 2) .

10 (essentially equivalent to claim 4).	Cheng as modified teaches the method for measuring an internal pressure of a cylindrical battery of claim 9, wherein the reversible pressure sensor unit comprises a piezoelectric element (as discussed above in claim 1).
11. 	Cheng as modified teaches the method for measuring an internal pressure of a cylindrical battery of claim 9, wherein the non-reversible pressure sensor unit comprises a disposable sensor (Note that claim 11 is irrelevant because it fails to add further limitation to claim 9, which may not require a non-reversible sensor unit.  Cheng meets both claims 9 and 11 by teaching the reversible senor unit 7 being one of the recited embodiments presented in the Markush claim 9.  A non-reversible sensor unit is considered to be an embodiment/species non-elected by original presentation).

12. 	Cheng as modified teaches the method for measuring an internal pressure of a cylindrical battery of claim 9, wherein the non-reversible pressure sensor unit is damaged when the internal pressure is equal to or larger than a threshold pressure corresponding to an upper limit value of a pressure range in which the cylindrical battery is driven (Similar to claim 11, note that claim 12 is irrelevant because it fails to add further limitation to claim 9, which may not require a non-reversible sensor unit.  Cheng meets both claims 9 and 12 by teaching the reversible senor unit 7 being one of the recited embodiments presented in the Markush claim 9.  A non-reversible sensor unit is considered to be an embodiment/species non-elected by original presentation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        July 12, 2022